DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021, has been entered.
Current Status of 16/309,725
Claims 1-9, 11-12, 14-16, and 18-25 have been examined on the merits.  Claims 1 and 3 are currently amended.  Claims 2, 4-9, 11-12, and 14-16 are previously presented.  Claims 18-25 are new.
Priority
Applicants identify the instant application, Serial #:  16/309,725, filed 12/13/2018, and having 2 RCE-type filings therein, as a national stage entry of PCT/EP2017/064652, International Filing Date: 06/15/2017, which claims foreign priority to European Patent Office application #:  16174719.1, filed 06/16/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021, was filed after the mailing date of the Notice of Allowance on March 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Claims 1-9, 11-12, 14-16, and 18-25 are allowable as written for the rationale stated within paragraphs 31-34 of the Non-Final Office Action of 12/272019.  These “Reasons For Allowance” are still valid against claim 1, upon which all other claims depend.
A thorough review of the STN structure search results (see “SEARCH 6” and “SEARCH 7” in enclosed search notes) did not retrieve applicable prior art.  Furthermore, a review in said searches’ search transcripts by inventor and assignee/owner name did not retrieve any double patent references or prior art references.
A review (by inventor and assignee/owner name search) of the PALM and PE2E SEARCH results within “SEARCH 1” through “SEARCH 4” (see enclosed search notes) did not retrieve applicable double patent (or prior art) references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625